Name: Commission Implementing Regulation (EU) 2017/960 of 2 June 2017 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: food technology;  tariff policy
 Date Published: nan

 8.6.2017 EN Official Journal of the European Union L 145/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/960 of 2 June 2017 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Articles 57(4) and 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of goods Classification (CN Code) Reasons (1) (2) (3) A product in the form of a brownish, turbid extract of vanilla beans (which contains water and 35 % vol. alcohol as solvents), to which 5 % by weight of sugar has been added. The product has an intense vanilla flavour and a distinctive taste of alcohol and sugar. It is put up for retail sale in 100 ml bottles and is used to improve the taste of dishes. 2103 90 90 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 2103 , 2103 90 and 2103 90 90 . The product cannot be considered as a vegetable extract of heading 1302 as due to the addition of sugar it has the character of a food preparation (see also the Harmonized System Explanatory Notes (HSEN) to heading 1302 , point (A), sixth paragraph). Preparations used to flavour certain dishes and made from various ingredients are to be classified under heading 2103 (see also the HSEN to heading 2103 , point (A), first paragraph). The product is therefore to be classified under CN code 2103 90 90 as a mixed condiment or seasoning.